DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 02/02/2022 has been received and entered.  Currently Claims 1-3, 5 and 7-9 are pending.

Response to Arguments
Applicant argues on page 6 of applicant’s remarks that Ohlsson does not disclose or suggest “wherein the security update procedures further comprise derivation of new security keys using a received nextHopChainingCount” as recited in the amended claims. 
The examiner respectfully disagrees.  Ohlsson teaches In addition to the Resume ID, the message 601 also contains the Next Hop Chaining Counter, NCC (a parameter that is used in the derivation of KeNB*)…Upon receipt of the signal/message 601, the UE 42 stores the related UE context …The value of the NCC included in RRC Connection Suspend message 601 depends on how the UE should derive the KeNB*. If an unused {NH, NCC} pair is available in the suspending eNB 40, the eNB (and later the UE) will derive the KeNB* from NH (this is vertical key derivation), otherwise if no unused {NH, NCC} pair is available in the eNB, the UE and resuming eNB derive the KeNB* from the current KeNB (this is horizontal key derivation)… The uplink data is encrypted using the new AS base key KeNB* derived using the NCC and the security algorithm configuration indicated in signal 601…The UE can integrity protect the whole RRC Connection Resume Request 609 using an integrity protection key derived from the new AS base key KeNB* and the integrity algorithm in the security algorithm configuration (page 15 lines 15-30, page 16 lines 4-36, page 18 line 35 – page 19 line 5).  Therefore, Ohlsson teaches limitations of the claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. WO 2017/048170 hereinafter referred to as Ohlsson, in view of Liu et al. US2021/0258777 hereinafter referred to as Liu.
As per claim 1, Ohlsson teaches a method performed by a User Equipment, UE, for performing a resume procedure of a connection between the UE and a network node, in a wireless communications network, where the resume procedure relates to a transition of the UE from an inactive state to a connected state, the method comprising: while the UE is in inactive state, performing security update procedures related to security information to be used in the resume procedure of the connection, wherein the security update procedures comprise configuration of lower layers to resume ciphering, wherein the security update procedures further comprise derivation of new security keys using a received nextHopChainingCount, and configuration of lower layers to resume integrity protection (Ohlsson Fig. 6, page 15 lines 15-30, page 16 lines 4-36, page 18 line 35 – page 19 line 5, page 20 lines 29-31, in the inactive state, the UE calculates the new keys for resumption.  Configure lower layers to use the new derived key to encrypt data and integrity protect the resume message.  In addition to the Resume ID, the message 601 also contains the Next Hop Chaining Counter, NCC (a parameter that is used in the derivation of KeNB*)…Upon receipt of the signal/message 601, the UE 42 stores the related UE context …The value of the NCC included in RRC Connection Suspend message 601 depends on how the UE should derive the KeNB*. If an unused {NH, NCC} pair is available in the suspending eNB 40, the eNB (and later the UE) will derive the KeNB* from NH (this is vertical key derivation), otherwise if no unused 
after receiving a resume command from the network node as a response to the resume request, resuming the connection between the UE and the network node, wherein the updated security information is used to protect the signalling between the UE and the network node (Ohlsson Fig. 6, page 4 lines 14-16, page 18 lines 1-10, page 20 lines 29-31, the eNB sends a resume complete message, and the UE is now in the connected state and sends/receives data using the new keys).  
Ohlsson does not explicitly disclose calculation of a Radio Resource Control (RRC) security token, and wherein the calculation of the RRC security token is based on old security keys.
Liu teaches calculation of a Radio Resource Control (RRC) security token, and wherein the calculation of the RRC security token is based on old security keys (Liu paragraph [0117], [0130], calculate mac using old key).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the token of Ohlsson with the token of Liu because the results would have been predictable and resulted in the calculated token being used in the resume procedure.

As per claim 2, Ohlsson in view of Liu teaches the method according to claim 1, wherein performing security update procedures are initiated upon a suspension of the UE (Ohlsson Fig. 6, page 15 lines 15-30, page 16 lines 20-36, page 18 line 35 – page 19 line 5, page 20 lines 29-31).  

	As per claim 3, Ohlsson in view of Liu teaches the method according to claim 1, wherein performing security update procedures are performed upon cell reselection and/or selection, while the UE is in inactive state (Ohlsson Fig. 6, page 16 lines 10-36, page 18 line 35 – page 19 line 5, page 20 lines 29-31).  

As per claims 5 and 7-9, the claims claim a non-transitory computer readable medium and a user equipment essentially corresponding to the method claims 1-3 above, and they are rejected, at least for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495